Exhibit 10.26

SECURED PROMISSORY NOTE

 

$___________ May 17, 2001

             FOR VALUE, RECEIVED, _________ (“Payor”), promises to pay to the
order of FTD.COM INC., a Delaware corporation (together with its successors and
assigns, “Payee”), at its principle place of business, 3113 Woodcreek Drive,
Downers Grove, IL 60515, or at such other place as Payee may designate, the
principal sum of ________ Dollars ($).

             The principal amount of this Promissory Note (“the Note”) shall be
payable on May 17, 2005 in accordance with the terms of this Note; provided,
however, the principal amount of this Note shall immediately be due and payable
upon Payor’s termination of employment.

             The outstanding principal amount of this Note shall bear simple
interest at six and one half percent (6.5%), per annum.  Accrued interest shall
be payable at maturity (whether at final maturity or earlier) of this Note.

             All payments of principal of and interest on this Note shall be
payable in lawful currency of the United States of America at the office of the
Payee described above, in immediately available funds.

             Payor shall have the right to pay all or any part of the unpaid
principal hereunder without premium or penalty at any time and shall be
accompanied by all interest accrued thereon through such date; provided,
however, that each partial prepayment shall be in an aggregate principal amount
not less than $1,000.00.

             In addition to, and not in limitation of the foregoing, Payor
agrees to pay all expenses, including, without limitation, attorney’s fees and
legal expenses, incurred by the holder of this Note in connection with
endeavoring to collect any amounts payable hereunder which are not paid when
due.

             In order to secure obligations of Payor under this Note, Payor has
granted to Payee a security interest in, and lien and charge over, certain
collateral pursuant to the terms of that certain Pledge Agreement dated of the
date hereof between Payor and Payee.

             All parties hereto waive presentment of payment, demand, protest
and notice of dishonor.

             Payor shall make all payments hereunder immediately when due
without any set-off, counterclaim, defenses, withholding (for taxes or
otherwise), or reduction of any kind.  Payee shall have the right to set-off any
amounts owing or to be owing (by acceleration or otherwise) by Payee to Payor.

             No delay on the part of Payee in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
Payee of any right or remedy shall preclude any other or future exercise thereof
or the exercise of any other right or remedy.

             Payee shall have the right at any time to sell, assign, transfer,
negotiate or pledge all or part of its interest in this Note.  Payor may not
assign any of his or her obligations hereunder without the prior written consent
of Payee.  This note shall be binding on Payor and his or her legal
representatives.

             No amendment, modification, or waiver of, or consent with respect
to any provision of this Note shall in any event be effective unless the same
shall be in writing and signed and delivered by Payee or any other holder
hereof.

             After maturity of this Note, the outstanding principal amount of
this Note and accrued and unpaid interest shall be unconditionally payable upon
demand.

             For the avoidance of doubt, Payee shall have full recourse against
Payor.

             THIS NOTE IS MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF ILLINOIS.  Wherever possible each provision of this Note shall be
interpreted in such a manner as to be effective and valid under applicable laws,
but if any provision of this Note shall be prohibited or invalid.

             SIGNED AND DELIVERED as of this date first written above.

 

 

  __________________________  (signature of payor)

 

 

PLEDGE AGREEMENT dated as of May 17, 2001 between _____________ residing at
________________________ (the “Pledgor”), and FTD.COM, Inc. (the “Secured
Party”).

RECITALS

 

A.         Secured Party has agreed to lend $________ to Pledgor (the “Loan”)
pursuant to a Secured Promissory Note (the “Secured Promissory Note”) dated in
the date hereof.

B.          The execution and delivery of the Agreement are conditions precedent
to the obligation of the Secured Party to make the Loan to the Pledgor under the
Secured Promissory Note.

In consideration of the premises and mutual covenants and the agreements herein
set forth, the parties hereby agree as follows:

1.          Security Interest.  In consideration of the Loan evidenced by the
Secured Promissory Note, Pledgor hereby pledges, transfers and assigns to
Secured Party and grants to  Secured Party a security interest (“Security
Interest”) in the Pledged Shares.  As used herein, “Pledged Shares” shall mean
________ shares of FTD.COM INC. Common Stock par value $.01 now owned by
Pledgor.  The pledged Shares constitute “Collateral” for the Loan.

2.          Indebtedness Secured.  The Security Interest secures payment of all
indebtedness of Pledgor to Secured Party when due under the Secured Promissory
Note and all payment, indemnity and reimbursement obligations of Pledgor to
Secured Party under the Secured Promissory Note and the Pledge Agreement
(collectively, “Indebtedness”), whether now or existing or hereafter incurred,
and whether such Indebtedness is from time to time reduced.

3.          Representations and Warranties of Pledgor.  Pledgor represents and
warrants and, so long as this Pledge Agreement is in effect, shall be deemed
continuously to represent and warrant that; (a) Pledgor is the owner of the
Collateral free of all security interests, claims and encumbrances other than
the Security Interest; (b) this Pledge Agreement is the valid binding obligation
of Pledgor, enforceable against pledgor in accordance with its terms; and (c)
the primary residence of the Pledgor is the address listed above, and the
Pledgor keeps all of his or her records concerning the pledged Shares only at
that address.

4.          Covenants of Pledgor.  So long as this Pledge Agreement is in
effect, Pledgor; (a) will defend the Collateral against the claims and demands
on all other parties; will keep the Collateral free from all security interests,
claims and encumbrances other than the Security Interest; and will not sell,
transfer, assign, deliver or otherwise dispose of any Collateral without the
prior written consent of Secured Party; (b) will notify Secured Party promptly
in writing of any change in Pledgor’s address specified above; (c) will execute
and deliver to Secured Party such financing statements, assignments and other
documents and do such other things relating to the Collateral and the Security
Interest as Secured Party may request; and (d) will, pay all taxes, assessments
and other charges that may be imposed against the Collateral.

5.          Registered holder of Collateral.  Pledgor authorizes Secured Party
to transfer the Collateral or any part thereof into its own name or that of its
nominee so that Secured Party or its nominee may appear on record as the sole
owners thereof; provided that at any time after such transfer and so long as no
Event of Default (as defined below) has occurred, Secured Party shall deliver
promptly to Pledgor all notices, statements or other communications received by
it or its nominee as such registered owner, and upon demand and receipt of
payment of necessary expenses thereof, shall give to Pledgor or its designee a
proxy or proxies to vote and take all action with respect to such securities. 
Pledgor waives all rights to be advised of or to receive any notices, statements
or communications received by secured Party or its nominee as such record owner
after the occurrence of any Event of Default, and agrees that no proxy or
proxies given by Secured Party to Pledgor or its designees as aforesaid shall
thereafter be effective.

6.          Events of Default.

(a)         Any of the following events or conditions shall constitute an Event
of Default hereunder: (i) failure of Pledgor to pay any amount under the Secured
Promissory Note when due (whether as a result of any demand, acceleration,
Pledgor’s Voluntary Termination or Termination for Cause (as defined in the
Employment Agreement), or otherwise) or (ii) default by Pledgor in the
performance of any other material representation, obligation, term, covenant or
condition of this Pledge Agreement.

(b)        Secured Party, at its sole election, may declare all or any part of
any Indebtedness to be immediately due and payable without demand or notice of
any kind upon the happening of any Event of Default; provided that with respect
to an Event of Default described in (a) (ii) above, the Secured Party shall give
Pledgor (a) 5 days’ prior written notice of its intent to declare all or any
part of the Indebtedness immediately due and payable and (b) the opportunity to
cure such default during such period.

7.          Application of Funds.  From and after the occurrence of an Event of
Default, payments received under or in respect of the Pledged Shares and all
cash proceeds received by the Secured Party in respect of any sale of,
collection from, or other realization upon all or part of the Pledged Shares
shall be applied by the Secured Party as follows: (i) first, to the payment of
all costs and expenses incurred by the Secured Party in connection with this
Agreement and any of the Indebtedness; (ii) second, to the payment in full of
the Indebtedness, and (iii) third, to the Pledgor, its successors or assigns, or
as a court of competent jurisdiction may otherwise direct.  The Secured Party
shall have absolute discretion as to the time of application or any such
proceeds, monies or balances in accordance with this Agreement.

 

8.          Waiver.  Pledgor unconditionally waives, to the full extent
permitted by law:

(i) any defense, set-off or counterclaim which the Pledgor may otherwise assert
against the Secured Party; (ii) presentment, protest, demand for payment,
promptness, diligence, notice of protest, notice of any other action at any time
taken or omitted by the Secured Party and, generally, all demands and notices of
every kind in connection with the Indebtedness; (iii) any requirement to exhaust
any rights or remedies or to mitigate the damages resulting from any default
under the Note or any other document or any requirement to protect, secure,
perfect or insure any lien or any property subject to the lien or take any other
action against any person or any collateral or other property; (iv) all claims
that the sale price or any collateral was inadequate or unreasonable for any
reason and all other claims to damages and demands of any nature against the
Secured Party; (v) all equities and rights of appraisal, stay and redemption
(whether now or hereafter existing), in each case arising out of the Secured
Party enforcing any of its rights and remedies under the Note; and (vi) any
exoneration or release from the Indebtedness resulting from any loss by the
Pledgor of its rights, if any, of subrogation or contribution.

9.          Secured Party’s Fees and Expenses: Indemnification.

(a)         The Pledgor agrees to pay upon demand to the Secured Party the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its attorneys which the Secured Party may incur in connection with
the failure of the Pledgor to perform or observe any of the provisions hereof.

(b)        Any amounts payable as provided hereunder shall be additional
obligations secured hereby.  The provisions of this Section shall remain
operative and in full force and effect regardless of the termination of this
agreement.

10.        Miscellaneous.

(a)         Pledgor hereby irrevocably appoints Secured Party as Pledgor’s
attorney-in-fact (without requiring Secured Party) to perform all acts which
Secured Party deems appropriate to perfect and continue the Security Interest
and to protect, preserve and realize upon the collateral.  This power of
attorney is coupled with an interest and shall not be affected by the subsequent
disability or incompetence of Pledgor.

(b)        No course of dealing between Pledgor and Secured Party and no delay
or omission by Secured Party in exercising any right or remedy hereunder or with
respect to any Indebtedness shall operate as a waiver thereof or any other right
or remedy.  All rights and remedies of Secured Party hereunder are cumulative. 
No modification, rescission, waiver, release or amendment of any provision of
this Pledge Agreement shall be made except by written agreement subscribed by
Pledgor and by the Secured Party.

(c)         This Pledge Agreement and the transaction evidenced hereby shall be
construed under and governed by the internal laws of the State of Illinois
without regard to choice of law principles.  All terms, unless otherwise defined
in the Pledge Agreement, shall have the definitions set forth in the Uniform
Commercial Code adopted in the State of Illinois, as the same may from time to
time be in effect.

(d)        Any Action with respect to this Agreement may be brought in the
courts of the State of Illinois or of the United States from the Northern
District of Illinois Eastern Division.  Pledgor and the Secured Party hereby
accept for itself and in respect of its property, the jurisdiction of these
courts and irrevocably waive any objection including, without limitation, any
objection to venue or based on grounds of forum non conveniens.  Each party
waives any right under this Agreement and agrees that any action shall be tried
before a court and not before a jury.

(e)         This Pledge Agreement is intended to be a continuing Pledge
Agreement and shall remain in full force and effect until all of the
Indebtedness outstanding, or contracted or committed for (whether or not
outstanding), and any extensions or renewals thereof, shall be finally and
irrevocably paid in full.

 

  PLEDGOR:          

--------------------------------------------------------------------------------

  (signature of pledgor)    

 

STOCK POWER

 

FOR VALUE RECEIVED, _________________________ hereby sells, assigns and
transfers unto                                     



                                                                               
, ___________________________________________________



 (________________) shares of___________ Common Stock of FTD.COM Inc. standing
in                                                               

name on books of said corporation represented by Certificate Number
                       constitute and appoint
                                                  



              attorney to transfer the said stock on the books of the within
named Company with full power of substitution in the premises.

 

    DATED: ____________________________       IN PRESENSE OF          

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    (print name)

 